This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                     No. A-1-CA-37273

 5 RICHARD S. GRIEGO,

 6      Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 8 Louis P. McDonald, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   Santa Fe, NM
14   L. Helen Bennett, P.C.
15   L. Helen Bennett
16   Albuquerque, NM

17 for Appellant

18                                  MEMORANDUM OPINION

19 VANZI, Judge.
 1   {1}   Defendant appeals the district court’s order revoking his probation. We issued

 2 a notice of proposed summary disposition proposing to affirm, and Defendant has

 3 responded with a timely memorandum in opposition, which we have duly considered.

 4 We remain unpersuaded that our original proposed disposition was incorrect, and we

 5 therefore affirm the district court.

 6 DISCUSSION

 7   {2}   Defendant continues to argue that the district court erred in ruling that there was

 8 no violation of Rule 5-805(H) NMRA when the State failed to timely hold the

 9 adjudicatory hearing. [MIO 1-3]

10   {3}   As previously described in our notice of proposed disposition, the procedural

11 history relevant to this issue is as follows. On May 5, 2017, the State filed a second

12 motion to revoke Defendant’s probation, alleging that Defendant violated his

13 probation by participating in an armed robbery and by failing to report this arrest to

14 his probation officer within forty-eight hours. [RP 162-164] On May 30, 2017,

15 Defendant was arraigned on these alleged probation violations, and was ordered held

16 without bond. [RP 187] However, the hearing on the motion to revoke probation was

17 not held until September 6, 2017. [RP 192] Defendant moved to dismiss on the basis

18 that the time to commence the hearing prescribed by Rule 5-805(H) had passed, and

19 the State had not sought an extension of time. [DS 2-3] See id. (“If the probationer is



                                                2
 1 in custody and an adjudicatory hearing is not timely commenced as required by this

 2 paragraph, upon its own motion or upon presentation of a release order without a

 3 hearing required, the court shall order the probationer immediately released back to

 4 probation supervision pending final adjudication. The adjudicatory hearing shall

 5 commence no later than sixty (60) days after the initial hearing is conducted.”); Rule

 6 5-805(K) (“Extensions of time for commencement of a hearing on a motion to revoke

 7 probation may be granted in the court’s discretion upon the request of any party.”).

 8   {4}   We understand Defendant to continue to argue that Rule 5-805(H) required the

 9 district court to dismiss the petition. We first note, however, that nothing in the text

10 of Rule 5-805(H) speaks to dismissal of a petition to revoke probation. Rather, this

11 section of the rule provides that, when the adjudicatory hearing is not timely

12 commenced and the probationer is in custody, “the court shall order the probationer

13 immediately released back to probation supervision pending final adjudication.” Id.

14 (emphasis added). Moreover, Rule 5-805(L) provides that “[i]n addition to any release

15 of the probationer that may be required by Paragraphs G or H of this rule, the court

16 may dismiss the motion to revoke probation for violating any of the time limits in this

17 rule.” (Emphasis added.) Dismissal of the motion to revoke probation for failure to

18 commence the adjudicatory hearing within sixty days is therefore discretionary with

19 the district court, and nothing in the record before this Court suggests that the district



                                               3
 1 court abused its discretion in declining to dismiss the motion to revoke probation. See

 2 State v. Aragon, 1999-NMCA-060, ¶ 10, 127 N.M. 393, 981 P.2d 1211 (stating that

 3 we presume correctness in the trial court’s rulings and the burden is on the appellant

 4 to demonstrate trial court error).

 5   {5}   Defendant contends that this Court’s reliance on Rule 5-805(L) for the

 6 proposition that dismissal is discretionary “impermissibly modifies the rule by

 7 reference to another provision of the rule that is not implicated and is therefore

 8 inapplicable.” [MIO 2] However, as cited above, Rule 5-805(L) specifically refers to

 9 “any release of the probationer that may be required by Paragraphs G or H,” and then

10 states that the district court may also dismiss the petition for a violation of any of the

11 time limits contained in Rule 5-805. Therefore, we reject Defendant’s argument that

12 Rule 5-805(L) is inapplicable to circumstances in which the adjudicatory hearing is

13 not timely commenced.

14   {6}   Defendant next argues that the district court erred in taking judicial notice of

15 the indictment from Odyssey, as no certified copy was introduced into evidence. [MIO

16 3] Defendant argues specifically that, although the rules of evidence do not apply to

17 probation revocation hearings, the district court nonetheless errs when it relies on

18 unauthenticated evidence to make up for deficiencies in the State’s proof or to buttress

19 the State’s evidence. [MIO 3]



                                               4
 1   {7}   For the reasons set out in our notice of proposed summary disposition, we

 2 continue to believe that Defendant has not shown that the district court erred in taking

 3 judicial notice of the copy of the indictment. We also note that the State presented

 4 witnesses and evidence other than the copy of the indictment at the probation

 5 revocation hearing, and that evidence was sufficient to establish all the alleged

 6 violations to a reasonable certainty. See State v. Guthrie, 2011-NMSC-014, ¶ 36, 150

 7 N.M. 84, 257 P.3d 904 (recognizing that the accusation that a “probationer has

 8 committed another crime must be tested in the crucible of cross examination”).

 9 Therefore, even if there were error in the district court taking judicial notice of the

10 indictment, we perceive no prejudice to Defendant. See State v. Fernandez,

11 1994-NMCA-056, ¶ 13, 117 N.M. 673, 875 P.2d 1104 (“In the absence of prejudice,

12 there is no reversible error.”).

13   {8}   Defendant next argues that the detention center’s failure to provide a way for

14 him to promptly notify his probation officer of his arrest must be reviewed for

15 fundamental error. [MIO 3-4] However, nothing in the record before this Court

16 establishes that the detention center failed to provide Defendant with a means for

17 contacting his probation officer. Defendant initially raised this issue as an argument

18 that the State failed to meet its burden of proof to establish a willful violation by

19 presenting affirmative evidence that he had an opportunity to call the probation



                                              5
 1 department or had access to a telephone after his arrest. [DS 5] See State v. Leon,

 2 2013-NMCA-011, ¶ 36, 292 P.3d 493 (“In a probation revocation proceeding, the

 3 [s]tate bears the burden of establishing a probation violation with a reasonable

 4 certainty.”). As we explained in the notice of proposed disposition, Defendant’s

 5 probation officer testified at the revocation hearing that Defendant did not report his

 6 arrest as required by the terms of his probation agreement. [DS 3] This was sufficient

 7 to raise an inference that Defendant violated his probation willfully, and Defendant

 8 then had the burden to show that his failure to do so was not willful. See id. (stating

 9 that once the state establishes to a reasonable certainty that the defendant violated

10 probation, a reasonable inference arises that the defendant did so willfully, and it is

11 then the defendant’s burden to show that failure to comply was either not willful or

12 that he or she had a lawful excuse); see also State v. Parsons, 1986-NMCA-027, ¶ 25,

13 104 N.M. 123, 717 P.2d 99 (noting that it was the state’s burden to prove that the

14 defendant violated probation by not paying probation fees and costs, and once the

15 State did so, it was the defendant’s responsibility to demonstrate that non-compliance

16 was not willful). Defendant failed to present such evidence. However, there was no

17 evidence presented that the detention center did not provide Defendant with access to

18 a way to communicate with his probation officer, and this Court therefore rejects this

19 argument.



                                              6
1   {9}    As to Defendant’s remaining issues, Defendant generally argues that our initial

2 proposed disposition was incorrect. For the reasons stated in our proposed notice, we

3 affirm on those issues as well.

4 CONCLUSION

5   {10}   For these reasons, we affirm the district court’s order revoking Defendant’s

6 probation.

7   {11}   IT IS SO ORDERED.


8
9                                          LINDA M. VANZI, Judge

10 WE CONCUR:


11
12 J. MILES HANISEE, Judge


13
14 JENNIFER L. ATTREP, Judge




                                              7